DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 13, 18, and 19 are objected to because of the following informalities:  
In line 1 of claims 8 and 18, it appears that --the-- should be inserted before “bottom”.
In line 4 of claim 13, --the-- should be inserted before “roller” (second occurrence).
In line 7 of claim 13, it is suggested that “the roller track” be changed to --each roller track-- in view of line 6. Similarly, in line 14, “the roller frame” should be changed to --each roller frame--.
In line 2 of claim 19, it appears that a --,-- should be inserted after “length”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 from which claim 7 depends.
The limitation “those discrete locations” in line 3 of claims 11 and 19 lacks proper antecedent basis in the claims, thereby blurring the metes and bounds of what structure this limitation is referring to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,497,342 (Hardy ‘342) in view of U.S. Patent No. U.S. Patent No. 8,453,851 (Ciesick ‘851).
With respect to claim 1, Hardy ‘342 discloses roller rack assembly for storing and displaying one or more products, the roller rack assembly comprising a support tray (unnumbered - the support on which the elements in Figure 1 rest); a roller track assembly (as seen in Figure 1) disposed on the support tray, the roller track assembly including at least one roller track (18) with a front end (near 24 in Figure 1), a rear end (near numeral 10 in Figure 1), a bottom (unnumbered - the bottom of Figure 1) and two spaced apart side walls (unnumbered - far left and right sides of 18 with respect to claim 5, wherein the roller track assembly includes at least two roller tracks (18, 18 - see each half in Figure 1); with respect to claim 6, wherein the pusher back (52) includes a pusher foot (as at 58 - see Figure 2) that is sized to slide within a groove (as at 14, 34 in Figure 2) in the roller track assembly (at 12) located between the two roller tracks (18, 18); with respect to claim 7, wherein the spring mechanism (60) includes a torsion spring with a first end (see  Figure 1, at numeral 60) secured to the front end cap and a second end mounted (see Figure 2) to the pusher back (52).
The claims differ from Hardy ‘342 in requiring a rear end cap attached to the rear end of the roller track (claim 1), wherein the front end cap includes a slot that extends substantially across the end cap, the slot configured to receive a display panel which stops or inhibits forward motion of products that are on the rollers (claim 2), further comprising a plurality of hooks mounted on the back of the support tray for securing the support tray to a structure (claim 3); and further 
Ciesick ‘851 teaches the use of an assembly comprising a support tray (18), a front end cap (16, 13) attached to the front end of the tray (18); a rear end cap (17) attached to the rear end of the tray (18) , wherein the front end cap (at 13) includes a slot (unnumbered - see Figure 2) that extends substantially across the end cap (at 13), the slot configured to receive a display panel (12) which stops or inhibits forward motion of products that are on the tray, further comprising a plurality of hooks (at 25) mounted on the back of the support tray for securing the support tray to a structure; and further comprising one or more lateral supports (55, 56) slidably attached to the support tray and configured to be laterally translatable relative to the tray.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the assembly of Hardy ‘342 with the assembly of Ciesick ‘851, such as by placing the roller track assembly (elements 18, 20, 12, 16, 18, and 20) on the location of the element 18 (i.e., the tray) in Ciesick ‘851, thereby increasing use capabilities, allowing the assembly to be attached to a vertical surface (i.e., wall) instead of on a horizontal surface.

Allowable Subject Matter
Claims 8-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and claim 11 would be allowable if rewritten to overcome the 
Claims 13-18 and 20 are allowed (i.e., with the exception of the claim objections, advanced above); and claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
With respect to claim 13, it is noted that the prior art of record fails to show, teach, or provide rationale for the exact way in which the roller frames, roller tracks and end caps are related.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair . Should you have questions on access to the Private 

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




March 31, 2021